 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ON EPIGMENIO RAMIREZ,                             No. 2:19-CV-0845-MCE-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DAVID BERNHARDT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action for unlawful

18   employment practices and age discrimination. On the court’s own motion, the initial scheduling

19   conference set in this matter for October 30, 2019, at 10:00 a.m. is continued to December 11,

20   2019, at 10:00 a.m., before the undersigned in Redding, California. The parties shall file

21   scheduling conference statements no later than December 4, 2019, consistent with the court’s

22   June 18, 2019, order.

23                  IT IS SO ORDERED.

24

25   Dated: October 28, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
